USCA11 Case: 21-11475     Date Filed: 05/11/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11475
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KEON LESLIE PHILLIPS,
a.k.a. Ken Phillips,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 1:06-cr-00030-WLS-TQL-1
                    ____________________
USCA11 Case: 21-11475            Date Filed: 05/11/2022        Page: 2 of 11




2                         Opinion of the Court                      21-11475


Before JORDAN, NEWSOM, and MARCUS, Circuit Judges.
PER CURIAM:
        Keon Leslie Phillips, a federal prisoner, appeals following the
district court’s denial of his motion to reduce his sentence pursuant
to § 404 of the First Step Act of 2018. 1 Phillips argues that the dis-
trict court abused its discretion by declining to reduce his sentence
without holding a hearing. After careful review, we affirm.
       We review de novo whether a district court has the author-
ity to modify a term of imprisonment. United States v. Jones, 962
F.3d 1290, 1296 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021).
We review the district court’s decision whether to reduce a defend-
ant’s sentence under the First Step Act for abuse of discretion. Id.
District courts have wide latitude to determine whether and how
to exercise their discretion, in the context of a First Step Act reduc-
tion. Id. at 1304. The district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes clearly erroneous factual findings.
United States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011). A
factual finding is clearly erroneous when, although there is evi-
dence to support it, the appellate court, based on the record as a
whole “is left with a definite and firm conviction that a mistake has
been committed.” Id. at 1195 (quotations omitted). A district court

1 Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (Dec. 21, 2018) (“First Step
Act”).
USCA11 Case: 21-11475         Date Filed: 05/11/2022     Page: 3 of 11




21-11475                Opinion of the Court                          3

also abuses its discretion when it commits a clear error of judg-
ment. United States v. Brown, 415 F.3d 1257, 1265 (11th Cir. 2005).
        Generally, we review arguments not raised before the dis-
trict court only for plain error. United States v. Lange, 862 F.3d
1290, 1293 (11th Cir. 2017). To establish plain error, the defendant
must show (1) an error, (2) that is plain, and (3) that affected his
substantial rights. United States v. Turner, 474 F.3d 1265, 1276
(11th Cir. 2007). If the defendant satisfies these conditions, we may
exercise our discretion to recognize the error only if it seriously af-
fects the fairness, integrity, or public reputation of judicial proceed-
ings. Id.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 606 (11th Cir.
2015). The First Step Act expressly permits district courts to reduce
a previously imposed term of imprisonment. Jones, 962 F.3d at
1297. The First Step Act is a “self-contained, self-executing, inde-
pendent grant of authority empowering district courts to modify
criminal sentences in the circumstances to which the Act applies.”
United States v. Edwards, 997 F.3d 1115, 1118 (11th Cir. 2021), cert.
denied, 142 S. Ct. 509 (2021).
       Before the First Step Act, however, Congress enacted the
Fair Sentencing Act, which amended 21 U.S.C. §§ 841(b)(1) to re-
duce the sentencing disparity between crack and powder cocaine.
Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372
(“Fair Sentencing Act”); see also Dorsey v. United States, 567 U.S.
USCA11 Case: 21-11475        Date Filed: 05/11/2022     Page: 4 of 11




4                      Opinion of the Court                 21-11475

260, 268–69 (2012) (detailing the history that led to the enactment
of the Fair Sentencing Act). The Fair Sentencing Act increased the
§ 841(b) drug amounts triggering the statutory penalties under
§ 841(b)(1)(B) from 5 to 28 grams or more of crack cocaine. Fair
Sentencing Act, § 2(a); 21 U.S.C. § 841(b)(1)(B).
       The First Step Act of 2018 then made retroactive the statu-
tory penalties for covered offenses enacted under the Fair Sentenc-
ing Act. First Step Act § 404. Under § 404(a), “the term ‘covered
offense’ means a violation of a Federal criminal statute, the statu-
tory penalties for which were modified by section 2 or 3 of the Fair
Sentencing Act of 2010, that was committed before August 3,
2010.” Id. § 404(a) (citation omitted). Under § 404(b) of the First
Step Act, a court “that imposed a sentence for a covered offense
may . . . impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act . . . were in effect at the time the covered offense
was committed.” Id. § 404(b). The First Step Act adds that
“[n]othing in this section shall be construed to require a court to
reduce any sentence pursuant to this section.” Id. § 404(c).
       In United States v. Denson, we held that the First Step Act
does not authorize a district court to conduct a plenary or de novo
resentencing or to reconsider sentencing guideline calculations un-
affected by sections 2 and 3 of the Fair Sentencing Act, reduce the
defendant’s sentence on the covered offense based on changes in
the law beyond those mandated by sections 2 and 3 of the Fair Sen-
tencing Act, or change or reduce the defendant’s sentences on
counts that are not covered offenses. 963 F.3d 1080, 1089 (11th Cir.
USCA11 Case: 21-11475         Date Filed: 05/11/2022     Page: 5 of 11




21-11475                Opinion of the Court                          5

2020). We explained that the plain text of the First Step Act does
not give a defendant seeking a reduction a right to attend a hearing,
since “the First Step Act does not mention, let alone mandate, a
hearing.” Id. at 1086–87 (quotations omitted). We added that a
defendant’s presence at a hearing is not required under Fed. R.
Crim. P. 43 in sentence reduction proceedings and that where Rule
43 does not require a defendant’s presence, there is no due process
concern. Id. at 1087–88. We concluded that “a sentencing modifi-
cation under the First Step Act does not qualify as a critical stage in
the proceedings that requires the defendant’s presence.” Id. at 1089
(quotations omitted). Citing Denson, we later held that a district
court is not required to guarantee a defendant’s presence at a hear-
ing before reducing his sentence under the First Step Act, these sen-
tence reductions are left completely to the district court’s sound
discretion, and no further “procedural hoops” are imposed. Telcy
v. United States, 20 F.4th 735, 745 (11th Cir. 2021), petition for cert.
filed, No. 21-7471 (U.S. Mar. 25, 2022).
       Although a district court may have the authority to reduce
a sentence under Section 404 of the First Step Act, it is not required
to do so. Jones, 962 F.3d at 1304. A district court has wide latitude
to determine whether and how to exercise its discretion and may
consider the § 3553(a) factors. Id. The district court, however, is
not required to consider the § 3553(a) factors when it exercises its
discretion to reduce a sentence under § 404 of the First Step Act.
United States v. Stevens, 997 F.3d 1307, 1316 (11th Cir. 2021). But
the district court’s decision must allow for meaningful appellate
USCA11 Case: 21-11475        Date Filed: 05/11/2022      Page: 6 of 11




6                       Opinion of the Court                 21-11475

review, just as in the initial sentencing context. Id. at 1311. The
court’s explanation need not be lengthy as long as it makes clear
that it had a reasoned basis for choosing to reduce or not to reduce
a defendant’s sentence under the First Step Act. Id. at 1317. How
much explanation is required in an order on a motion for a sen-
tence reduction depends on the circumstances of a particular case.
United States v. Potts, 997 F.3d 1142, 1145–46 (11th Cir.), petition
for cert. filed, No. 21-6007 (U.S. Oct. 19, 2021). In Potts, we noted
that an explanation may be sufficient if the district court relied on
the record, while making clear that it considered the parties’ argu-
ments and the § 3553(a) factors, among other things. Id.
       Even in circumstances where the consideration of the
§ 3553(a) factors is mandatory, the district court need not state on
the record that it has explicitly considered each of the § 3553(a) fac-
tors nor discuss each of the § 3553(a) factors. United States v.
Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). Moreover, the
weight given to any of the § 3553(a) factors is committed to the
sound discretion of the district court. United States v. Croteau, 819
F.3d 1293, 1309 (11th Cir. 2016).
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing: reflecting the seriousness of the offense, promoting re-
spect for the law, providing just punishment, deterring future crim-
inal conduct, protecting the public, and providing the defendant
with any needed training or treatment. 18 U.S.C. § 3553(a). Sec-
tion 3553(a) also requires district courts to consider the nature and
USCA11 Case: 21-11475          Date Filed: 05/11/2022       Page: 7 of 11




21-11475                 Opinion of the Court                            7

circumstances of the offense, the defendant’s history and character-
istics, the kinds of sentences available, the Sentencing Guidelines,
any pertinent policy statement, the need to avoid disparate sen-
tences for defendants with similar records, and the need to provide
restitution to any victims. Id.
       “No limitation shall be placed on the information concern-
ing the background, character, and conduct of a person convicted
of an offense which a court of the United States may receive and
consider for the purpose of imposing an appropriate sentence.” 18
U.S.C. § 3661. A sentencing court may consider any information
regardless of its admissibility at trial as long as it has sufficient indi-
cia of reliability, the court makes explicit findings of fact as to its
credibility, and the defendant has a chance to rebut the evidence.
United States v. Ghertler, 605 F.3d 1256, 1269 (11th Cir. 2010). A
defendant has a due process right not to be sentenced based on false
or unreliable information. Id. To prevail on a sentencing challenge
based on unreliable evidence, a defendant must show “(1) that the
challenged evidence is materially false or unreliable and (2) that it
actually served as the basis for the sentence.” Id. (addressing de-
fendant’s argument that double hearsay testimony of two felons
lacked sufficient indicia of reliability).
       Here, the district court did not abuse its discretion by deny-
ing Phillips’s motion to reduce his sentence under the First Step
Act. For starters, our Court in Denson made it clear that a district
court is not required to hold a hearing in these circumstances. 982
F.3d at 1086-87, 1089 (holding that the First Step Act does not
USCA11 Case: 21-11475        Date Filed: 05/11/2022      Page: 8 of 11




8                       Opinion of the Court                 21-11475

authorize a district court to conduct a plenary resentencing and
that the Act does not mandate a hearing). As we explained in Den-
son, neither Fed. R. Crim. P. 43 nor the Due Process Clause re-
quires a defendant’s presence at a sentence reduction hearing since
a sentence reduction is not a critical stage in a criminal proceeding
and the lack of a hearing does not violate a defendant’s due process
rights. Id. at 1087–89. And contrary to Phillips’s suggestion, Den-
son’s holdings concerning the discretionary nature of First Step Act
hearings are not dicta. See Telcy, 20 F.4th at 744–45 (citing Denson
and stating that First Step Act reductions are left completely to the
discretion of the district court and no further “procedural hoops”
are imposed).
        Moreover, the record reflects that the district court ad-
dressed the merits of Phillips’s motion without a hearing after ob-
serving that it had reviewed what Phillips expected to present at a
live resentencing; that it had given Phillips an “ample opportunity”
to submit evidence and arguments, including extensive briefing
and supplemental information in support of his motions; and that
there was sufficient information in the record and Phillips’s mo-
tion, as well as a memorandum from the probation office. Despite
this substantial record, Phillips claims that the district court should
have held a hearing to resolve the parties’ dispute about a phone
call that had been recorded in jail between Phillips and another
drug dealer -- a call in which Phillips and his associate discussed
what his role would be when he was released. Importantly, how-
ever, the district court declined to consider the aspects of the call
USCA11 Case: 21-11475        Date Filed: 05/11/2022     Page: 9 of 11




21-11475               Opinion of the Court                         9

that were in dispute. Thus, because the district court did not con-
sider the disputed portions of the phone call, because it considered
the remaining information in the extensive record -- including what
Phillips expected to present at a hearing -- and because it had wide
latitude in ruling on a sentence reduction motion, the district court
did not abuse its discretion in ruling on Phillips’s motion without
conducting a resentencing hearing. See Jones, 962 F.3d at 1304;
Denson, 963 F.3d at 1086-87; Telcy, 20 F.4th at 745.
       As for Phillips’s claim that due process required the govern-
ment to prove any disputed fact by a preponderance of the evi-
dence, Phillips had notice that the government intended to rely on
the phone call, and the district court gave Phillips ample oppor-
tunity to refute it. Further, Phillips cannot show that the interpre-
tation of the phone call served as a basis for his sentence. Ghertler,
605 F.3d at 1269. As a result, he cannot establish a due process vi-
olation based on a claim of false or unreliable information concern-
ing disputed interpretation of the proffered phone call. Id.
        What’s more, as our case law has long established, the dis-
trict court had wide latitude to determine whether to reduce Phil-
lips’s sentence and could consider any relevant factors in making
that determination. Jones, 962 F.3d at 1304; see also 18 U.S.C. §
3661. Although Phillips argues that the district court should not
have considered the proffered phone call at all, the district court
correctly noted that Phillips did not dispute the fact that the call
took place, that it was with a person who engaged in and was con-
victed of illegal drug sales, or that Phillips’s role in the gang was
USCA11 Case: 21-11475        Date Filed: 05/11/2022     Page: 10 of 11




10                      Opinion of the Court                 21-11475

discussed. Based on these undisputed facts alone, the district court
did not clearly err in finding that Phillips had not cut ties with his
past. See Barrington, 648 F.3d at 1195. This is especially true since
Phillips did not challenge the fact of the call or his participation in
it before the district court or in his initial appellate brief.
        In any event, the district court considered several other fac-
tors -- in addition to Phillips’s jailhouse phone call -- when it de-
cided not to reduce Phillips’s sentence. As the record reveals, the
district court considered the § 3553(a) factors in its sentence reduc-
tion determination, even though it was not required to do so. Ste-
vens, 997 F.3d at 1310-11. In particular, it considered Phillips’s
criminal history as the most important factor, finding that it in-
volved many violent offenses and that there was an “alarming pos-
sibility” that Phillips would be a danger to society if released. 18
U.S.C. § 3553(a)(1)-(2). Indeed, Phillips’s history, including his vio-
lent offenses of armed robbery, assault, battery, and cruelty to chil-
dren, was detailed in his presentence investigation report (“PSI”),
which the district court considered and accepted. The district court
also was concerned about Phillips’s likelihood of recidivism, noting
his disciplinary history while incarcerated, his “evasive and ob-
structionist conduct,” as well as the recorded jail call between Phil-
lips and the drug dealer. And while the district court considered
Phillips’s efforts at rehabilitation and commended him on the many
hours of educational programming he had completed, it found that
these factors did not outweigh its concerns about his history and
likelihood of recidivism. As we’ve said many times, the weight
USCA11 Case: 21-11475       Date Filed: 05/11/2022    Page: 11 of 11




21-11475               Opinion of the Court                       11

assigned to each of the § 3553(a) factors -- even when their consid-
eration is mandatory -- is committed to the district court’s discre-
tion. See Croteau, 819 F.3d at 1309. On this record, the district
court did not abuse its discretion in denying Phillips a sentence re-
duction.
      AFFIRMED.